 



EXHIBIT 10.1
ESPP Plan Description — United States
SYBASE, INC.
1991 AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
(As amended on October 25, 2006)
  1. Purpose
    This Amended and Restated Sybase, Inc. 1991 Employee Stock Purchase Plan
(the “Plan”) is designed to encourage and assist employees of Sybase, Inc.
(“Sybase”) and participating subsidiaries (together, the “Company”) to acquire
an equity interest in the Company through the purchase of shares of Sybase
common stock (the “Common Stock”).
  2. Administration
    The Plan shall be administered by the Board of Directors of Sybase (or a
committee of “disinterested” directors no fewer in number than required by
Rule 16b-3 of the Securities and Exchange Commission (“Rule 16b-3”) as in effect
with respect to the Company from time to time, which in either case is referred
to as the “Board”) in accordance with Rule 16b-3. The Board may from time to
time select a committee or persons (the “Administrator”), to be responsible for
any matters for which a “disinterested administrator” is not required by
Rule 16b-3. Subject to the express provisions of the Plan, to the overall
supervision of the Board, and to the limitations of Section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Administrator may administer
and interpret the Plan in any manner it believes to be desirable, and any such
interpretation shall be conclusive and binding on the Company and all
participants.
  3. Number of Shares
    (a) The Company has reserved for sale under the Plan 13,400,000 shares of
Common Stock (after giving effect to the November 1993 2-for-1 stock split and
including 1,600,000 shares approved at the 2005 annual meeting) less any shares
sold under the Sybase 1991 Amended and Restated Foreign Subsidiary Employee
Stock Purchase Plan. Shares sold under the Plan may be newly issued shares or
shares reacquired in private transactions or open market purchases, but all
shares sold under the Plan, regardless of source, shall be counted against the
13,400,000 share limitation.
    (b) In the event of any reorganization, recapitalization, stock split,
reverse stock split, stock dividend, combination of shares, merger,
consolidation, offering of rights, or other similar change in the capital
structure of the Company, the Board shall proportionately adjust the number,
kind and purchase price of the shares available for purchase under the Plan and
the maximum number of shares subject to any option under the Plan.
  4. Eligibility Requirements

 



--------------------------------------------------------------------------------



 



    (a) Each employee of the Company, except those described in the next
paragraph, shall become eligible to participate in the Plan in accordance with
Section 5 on the first Enrollment Date on or following commencement of his or
her employment by the Company or following such period of employment as is
designated by the Board from time to time. Participation in the Plan is entirely
voluntary.
    (b) The following employees are not eligible to participate in the Plan:
(i) employees who would, immediately upon enrollment in the Plan, own directly
or indirectly, or hold options or rights to acquire stock possessing, five
percent or more of the total combined voting power or value of all classes of
stock of Sybase or any subsidiary of Sybase;
(ii) employees who are categorized after August 31, 1999 as temporary employees
or who are customarily employed by the Company less than 20 hours per week or
less than five months in any calendar year; and
(iii) employees who are prohibited by the laws of the nation of their residence
or employment from participating in the Plan.
Employees who are also directors or officers of the Company may participate only
in accordance with Rule 16b-3 of the Securities and Exchange Commission.
    (c) “Employee” shall mean any individual who is an employee of the Company
or a Participating Subsidiary within the meaning of Section 3401(c) of the Code
and the Treasury Regulations thereunder. “Subsidiary” shall mean any corporation
described in Section 424(e) or (f) of the Code. “Participating Subsidiary” shall
mean a subsidiary which has been designated by the Administrator as covered by
the Plan.
  5. Enrollment
    Any eligible employee may enroll or re-enroll in the Plan each year as of
the first trading day of (i) March 2005, for the first Enrollment Date following
approval of this Amended and Restated Plan by the Board of Directors, and
November 2005 and May 2006 for the second and third Enrollment Dates following
Board of Directors approval of this Amended and Restated Plan and (ii) each
yearly anniversary of such months (e.g. any May and November), or such other
days as may be established by the Board from time to time (the “Enrollment
Dates”). In order to enroll, an eligible employee must complete, sign, and
submit to the Company an enrollment form. Any enrollment form received by the
Company by the 15th day of the month preceding an Enrollment Date (or by the
Enrollment Date in the case of employees hired after such 15th day), or such
other date established by the Administrator from time to time, will be effective
on that Enrollment Date. For purposes of the Plan, a “trading day” is any day on
which regular trading occurs on any established stock exchange or market system
on which the Common Stock is traded.

 



--------------------------------------------------------------------------------



 



  6. Grant of Option on Enrollment
    (a) Enrollment or re-enrollment by a participant in the Plan on an
Enrollment Date will constitute the grant by the Company to the participant of
an option to purchase shares of Common Stock from the Company under the Plan.
Any participant whose option expires and who has not withdrawn from the Plan
will automatically be re-enrolled in the Plan and granted a new option on the
Enrollment Date immediately following the date on which the option expires.
    (b) Except as provided in Section 9, each option granted under the Plan
shall have the following terms:
(i) each option granted under the Plan will have a term of not more than
24 months or such shorter option period as may be established by the Board from
time to time; notwithstanding the foregoing, however, whether or not all shares
have been purchased thereunder, the option will expire on the earlier to occur
of (A) the completion of the purchase of shares on the last Purchase Date
occurring within 24 months after the Enrollment Date for such option, or such
shorter option period as may be established by the Board before an Enrollment
Date for all options to be granted on such date or (B) the date on which the
employee’s participation in the Plan terminates for any reason;
(ii) payment for shares purchased under the option will be made only through
payroll withholding in accordance with Section 7;
(iii) purchase of shares upon exercise of the option will be effected only on
the Purchase Dates established in accordance with Section 8;
(iv) the price per share under the option will be determined as provided in
Section 8;
(v) the number of shares available for purchase under the option will, unless
otherwise established by the Board before an Enrollment Date for all options to
be granted on such date, be determined by dividing $25,000 by the fair market
value of a share of Common Stock on the Enrollment Date and by multiplying the
result by the number of calendar years included in whole or in part in the
period from grant to expiration of the option;
(vi) the option (taken together with all other options then outstanding under
this and all other similar stock purchase plans of Sybase and any subsidiary of
Sybase, collectively “Options”) will in no event give the participant the right
to purchase shares at a rate per calendar year which accrues in excess of
$25,000 of fair market value of such shares, less the fair market value of any
shares accrued and already purchased during such year under Options which have
expired or terminated, determined at the applicable Enrollment Dates; and
(vii) the option will in all respects be subject to the terms and conditions of
the Plan, as interpreted by the Administrator from time to time.

 



--------------------------------------------------------------------------------



 



  7. Payroll and Tax Withholding; Use by Company
    (a) Each participant shall elect to have amounts withheld from his or her
compensation paid by the Company during the option period, at a rate equal to
any whole percentage up to a maximum of 10 percent, or such lesser percentage as
the Board may establish from time to time before an Enrollment Date.
Compensation includes regular salary payments, annual and quarterly performance
bonuses, hire-on bonuses, cash recognition awards, commissions, overtime pay,
shift premiums, and elective contributions by the participant to qualified
employee benefit plans, but excludes all other payments including, without
limitation, long-term disability or workers compensation payments, car
allowances, employee referral bonuses, relocation payments, expense
reimbursements (including but not limited to travel, entertainment, and moving
expenses), salary gross-up payments, and non-cash recognition awards. The
participant shall designate a rate of withholding in his or her enrollment form
and may elect to increase or decrease the rate of contribution effective as of
any Enrollment Date, by delivery to the Company, not later than 15 days before
such Enrollment Date, of a written notice indicating the revised withholding
rate.
    (b) Payroll withholdings shall be credited to an account maintained for
purposes of the Plan on behalf of each participant, as soon as administratively
feasible after the withholding occurs. The Company shall be entitled to use the
withholdings for any corporate purpose, shall have no obligation to pay interest
on withholdings to any participant, and shall not be obligated to segregate
withholdings.
    (c) Upon disposition of shares acquired by exercise of an option, the
participant shall pay, or make provision adequate to the Company for payment of,
all federal, state, and other tax (and similar) withholdings that the Company
determines, in its discretion, are required due to the disposition, including
any such withholding that the Company determines in its discretion is necessary
to allow the Company to claim tax deductions or other benefits in connection
with the disposition. A participant shall make such similar provisions for
payments that the Company determines, in its discretion, are required due to the
exercise of an option, including such provisions as are necessary to allow the
Company to claim tax deductions or other benefits in connection with the
exercise of the option.
  8. Purchase of Shares
    (a) On the last trading day of each month immediately preceding a month
containing an Enrollment Date, or on such other days as may be established by
the Board from time to time, prior to an Enrollment Date for all options to be
granted on an Enrollment Date (each a “Purchase Date”), the Company shall apply
the funds then credited to each participant’s payroll withholdings account to
the purchase of whole shares of Common Stock. The cost to the participant for
the shares purchased under any option shall be 95 percent of the fair market
value of the Common Stock on that Purchase Date. The “fair market value” of the
Common Stock on a date shall be the closing price of the Common Stock on such
date on any established stock exchange or market system if the Common Stock is
traded on such an exchange or market system (and the largest such exchange or
market system if the Common Stock is traded on more than one), if the Common
Stock is

 



--------------------------------------------------------------------------------



 



not so traded then the mean between the bid and asked prices for Common Stock on
such date as quoted on the NYSE or reported in The Wall Street Journal or
similar publication if such prices are so quoted or reported, or the fair market
value on such date as determined by the Administrator if shares of Common Stock
are not so traded, quoted, or reported.
    (b) Any funds in an amount less than the cost of one share of Common Stock
left in a participant’s payroll withholdings account on a Purchase Date shall be
carried forward in such account for application on the next Purchase Date, and
any additional amount shall be distributed to the participant.
    (c) If at any Purchase Date, the shares available under the Plan are less
than the number all participants would otherwise be entitled to purchase on such
date, purchases shall be reduced proportionately to eliminate the deficit. Any
funds that cannot be applied to the purchase of shares due to such a reduction
shall be refunded to participants as soon as administratively feasible.
  9. Grant of Additional Options
    In addition to the options which may be granted under Section 6 of this
Plan, the Board, in its sole discretion, may grant, to each employee satisfying
the eligibility requirements of Section 4, additional options, for a term not to
exceed 27 months and for an identical number of shares. The options granted
hereunder shall be subject to the limitations of Section 6(b)(v) and 6(b)(vi);
provided, however, that immediately before the grant of such additional options,
the limitations imposed thereby upon each recipient’s Options subject to payroll
withholdings shall be adjusted to the minimum extent necessary to permit the
grant. The option price shall not be less than 95% of the fair market value on
the date of exercise. The option will be subject to such additional terms and
conditions, not inconsistent with the terms of the Plan as interpreted by the
Administrator, as may be established from time to time by the Board.
  10. Withdrawal from the Plan
    A participant may withdraw from the Plan in full (but not in part) at any
time, effective after written notice thereof is received by the Company. If
written notice is received by the Company at least 15 days prior to the next
Purchase Date, all funds credited to a participant’s payroll withholdings
account shall be distributed to him or her without interest within 60 days after
notice of withdrawal is received by the Company. If written notice is received
by the Company within 15 days of the next Purchase Date, all funds credited to a
participant’s payroll withholdings account shall be applied to the purchase of
whole shares of Common Stock at the next Purchase Date and any funds remaining
after such purchase shall be paid to the participant. Any eligible employee who
has withdrawn from the Plan may enroll in the Plan again on any subsequent
Enrollment Date in accordance with the provisions of Section 5.

 



--------------------------------------------------------------------------------



 



  11. Termination of Employment
    Participation in the Plan terminates immediately when a participant ceases
to be employed by the Company for any reason whatsoever (including death or
disability) or otherwise becomes ineligible to participate in the Plan,
including ineligibility due to a transfer to a non-Participating Subsidiary. As
soon as administratively feasible after termination, the Company shall pay to
the participant or his or her beneficiary or legal representative, all amounts
credited to the participant’s payroll withholdings account.
  12. Designation of Beneficiary
    (a) Each participant may designate one or more beneficiaries in the event of
death and may, in his or her sole discretion, change such designation at any
time. Any such designation shall be effective upon receipt in written form by
the Company and shall control over any disposition by will or otherwise.
    (b) As soon as administratively feasible after the death of a participant,
amounts credited to his or her account shall be paid in cash to the designated
beneficiaries or, in the absence of a designation, to the executor,
administrator, or other legal representative of the participant’s estate. Such
payment shall relieve the Company of further liability with respect to the Plan
on account of the deceased participant. If more than one beneficiary is
designated, each beneficiary shall receive an equal portion of the account
unless the participant has given express contrary written instructions.
  13. Assignment
    (a) The rights of a participant under the Plan shall not be assignable by
such participant, by operation of law or otherwise. No participant may create a
lien on any funds, securities, rights, or other property held by the Company for
the account of the participant under the Plan, except to the extent that there
has been a designation of beneficiaries in accordance with the Plan, and except
to the extent permitted by the laws of descent and distribution if beneficiaries
have not been designated.
    (b) A participant’s right to purchase shares under the Plan shall be
exercisable only during the participant’s lifetime and only by him or her,
except that a participant may direct the Company in the enrollment form to issue
share certificates to the participant and his or her spouse in community
property, to the participant jointly with one or more other persons with right
of survivorship, or to certain forms of trusts approved by the Administrator.
  14. Administrative Assistance
    If the Administrator in its discretion so elects, it may retain a brokerage
firm, bank or other financial institution to assist in the purchase of shares,
delivery of reports, or other administrative aspects of the Plan. If the
Administrator so elects, each participant shall (unless prohibited by the laws
of the nation of his or her employment or residence) be deemed upon enrollment
in the Plan to have authorized the establishment of an account on his or her
behalf at such institution. Shares

 



--------------------------------------------------------------------------------



 



purchased by a participant under the Plan shall be held in the account in the
name in which the share certificate would otherwise be issued pursuant to
Section 13(b).
  15. Costs
    All costs and expenses incurred in administering the Plan shall be paid by
the Company, except that any stamp duties or transfer taxes applicable to
participation in the Plan may be charged to the account of such participant by
the Company. Any brokerage fees for the purchase of shares by a participant
shall be paid by the Company, but brokerage fees for the resale of shares by a
participant shall be borne by the participant.
  16. Equal Rights and Privileges
    All eligible employees shall have equal rights and privileges with respect
to the Plan so that the Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 of the Code and the related Treasury
Regulations. Any provision of the Plan which is inconsistent with Section 423 of
the Code shall without further act or amendment by the Company or the Board be
reformed to comply with the requirements of Section 423. This Section 16 shall
take precedence over all other provisions of the Plan.
  17. Applicable Law
    The Plan shall be governed by the substantive laws (excluding the conflict
of laws rules) of the State of California.
  18. Modification and Termination
    (a) The Board may amend, alter, or terminate the Plan at any time, including
amendments to outstanding options. No amendment shall be effective unless within
12 months after it is adopted by the Board, it is approved by the holders of a
majority of the votes cast at a duly held shareholders’ meeting at which a
quorum of the voting power of the Company is represented in person or by proxy,
if such amendment would:

  (i)   increase the number of shares reserved for purchase under the Plan; or  
  (ii)   require shareholder approval in order to comply with SEC Rule 16b-3.

    (b) In the event the Plan is terminated, the Board may elect to terminate
all outstanding options either immediately or upon completion of the purchase of
shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
contributed to the Plan that have not been used to purchase shares shall be
returned to the participants as soon as administratively feasible.
    (c) In the event of the sale of all or substantially all of the assets of
Sybase or the Company, or the merger of Sybase or the Company with or into
another corporation, or the dissolution or

 



--------------------------------------------------------------------------------



 



liquidation of Sybase, a Purchase Date shall occur on the trading day
immediately preceding the date of such event, unless otherwise provided by the
Board in its sole discretion, including provision for the assumption or
substitution of each option under the Plan by the successor or surviving
corporation, or a parent or subsidiary thereof.
  19. Rights as an Employee
    Nothing in the Plan shall be construed to give any person the right to
remain in the employ of the Company or to affect the Company’s right to
terminate the employment of any person at any time with or without cause.
  20. Rights as a Shareholder; Delivery of Certificates
    Unless otherwise determined by the Board, certificates evidencing shares
purchased on any Purchase Date shall be delivered to participants as soon as
administratively feasible. Participants shall be treated as the owners of their
shares effective as of the Purchase Date.
  21. Board and Shareholder Approval
    The Plan was approved by the Board of Directors on April 30, 1991, and by
the holders of a majority of the votes cast at a duly held shareholders’ meeting
on June 13, 1991, at which a quorum of the voting power of the Company was
represented in person or by proxy. As amended and restated to adopt amendments
not requiring shareholder approval, the Plan was approved by the Board of
Directors on July 30, 1991 and on October 25, 2006. The Plan was amended by the
Board of Directors on January 28, 1993, January 27, 1994, January 24, 1995,
January 21, 1997, March 13, 1998, March 26, 1999, February 2, 2000 and
February 2, 2005, and such amendments were approved by the holders of a majority
of the votes cast at a duly held stockholders meeting on May 18, 1993, May 24,
1994, May 23, 1995, May 20, 1997, May 27, 1998, May 27, 1999, May 25, 2000 and
May 26, 2005.
SYBASE, INC.

     
By:
  DANIEL R. CARL
Its:
  Vice President, General
 
  Counsel and Secretary
Date:
  October 25, 2006

 